Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 3, 15, and 19 are objected to because of the following informalities:  Abbreviations for HTTPS and QUIC are used in the claims without being previously being written out and/or introduced.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

7.	Claim(s) 1-7, 10, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0070781 A1 by Bar Yanai et al. (hereafter referred to as Bar Yanai.
Regarding claim 1, Bar Yanai teaches a method, comprising:
identifying, by a processing system including a processor (see at least Fig. 1), from a plurality of tracks of an adaptive bit rate (ABR) media content stream distributed via a network (see at least Figs. 1 and 3), for each respective one of a sequence of traffic volumes downloaded at a network client between consecutive requests by the network client for media content (see at least Fig. 3), a set of candidate segments each having a size meeting a size-matching criterion relative to the respective one of the sequence of traffic volumes (see at least Fig. 3);
selecting (see at least Fig. 3 (88)), by the processing system (see at least Fig. 1), a segment from the set of candidate segments for each respective one of the sequence of traffic volumes, thereby determining a segment sequence meeting an index-matching criterion relative to the sequence of traffic volumes (see at least Fig. 3); and
inferring, by the processing system, characteristics of the sequence of traffic volumes based on the segment sequence (see at least Fig. 3).

Regarding claim 2, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai teaches wherein the selecting comprises formulating a shortest-path problem for a graph, in which the sets of candidate segments correspond to nodes of the graph (see at least ¶ [0101]).

Regarding claim 3, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai further teaches wherein the media content stream is encrypted according to one of a HTTPS (see at least ¶ [0052]) protocol or a QUIC protocol (see at least ¶ [0096]).

Regarding claim 4, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai further teaches wherein the ABR media content stream comprises an audio track and a plurality of video tracks (see at least ¶ [0040]-[0042]).

Regarding claim 5, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai further teaches wherein the audio track is separate from the video tracks and comprises a plurality of audio segments having a constant size (see at least ¶ [0100]).

Regarding claim 6, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai teaches further comprising detecting, by the processing system, a plurality of request packets corresponding to a sequence of requests by the network client for video segments to be downloaded at the network client, wherein the request packets are detected in accordance with a packet size threshold (see at least ¶ [0052]-[0054]).

Regarding claim 7, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai teaches wherein the inferred characteristics comprise a media type, a track, a segment index, a segment size, or any combination thereof (see at least Fig. 3).

Regarding claim 10, Bar Yanai teaches the method of claim 1.  In addition, Bar Yanai teaches wherein in accordance with the index-matching criterion, the segment sequence comprises segments with contiguous indexes (see at least ¶ [0065]).

Regarding claim 11, Bar Yanai teaches a device (see at least Fig. 1), comprising:
a processing system including a processor (see at least Fig. 1); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (see at least ¶ [0049]), the operations comprising:
identifying, by a processing system including a processor (see at least Fig. 1), from a plurality of tracks of an adaptive bit rate (ABR) media content stream distributed via a network (see at least Figs. 1 and 3), for each respective one of a sequence of traffic volumes downloaded at a network client between consecutive requests by the network client for media content (see at least Fig. 3), a set of candidate segments each having a size meeting a size-matching criterion relative to the respective one of the sequence of traffic volumes (see at least Fig. 3);
selecting (see at least Fig. 3 (88)), by the processing system (see at least Fig. 1), a segment from the set of candidate segments for each respective one of the sequence of traffic volumes, thereby determining a segment sequence meeting an index-matching criterion relative to the sequence of traffic volumes (see at least Fig. 3); and
inferring, by the processing system, characteristics of the sequence of traffic volumes based on the segment sequence (see at least Fig. 3).

Regarding claim 12, Bar Yanai teaches the device of claim 11.  In addition, Bar Yanai teaches wherein the selecting comprises formulating a shortest-path problem for a graph, in which the sets of candidate segments correspond to nodes of the graph (see at least ¶ [0101]).

Regarding claim 16, Bar Yanai teaches a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor (see at least Fig. 1), facilitate performance of operations, the operations comprising:
identifying, by a processing system including a processor (see at least Fig. 1), from a plurality of tracks of an adaptive bit rate (ABR) media content stream distributed via a network (see at least Figs. 1 and 3), for each respective one of a sequence of traffic volumes downloaded at a network client between consecutive requests by the network client for media content (see at least Fig. 3), a set of candidate segments each having a size meeting a size-matching criterion relative to the respective one of the sequence of traffic volumes (see at least Fig. 3);
selecting (see at least Fig. 3 (88)), by the processing system (see at least Fig. 1), a segment from the set of candidate segments for each respective one of the sequence of traffic volumes, thereby determining a segment sequence meeting an index-matching criterion relative to the sequence of traffic volumes (see at least Fig. 3); and
inferring, by the processing system, characteristics of the sequence of traffic volumes based on the segment sequence (see at least Fig. 3).

Regarding claim 17, Bar Yanai teaches the machine-readable medium of claim 16.  In addition, Bar Yanai teaches wherein the selecting comprises formulating a shortest-path problem for a graph, in which the sets of candidate segments correspond to nodes of the graph (see at least ¶ [0101]).

Regarding claim 18, Bar Yanai teaches the machine-readable medium of claim 16.  In addition, Bar Yanai teaches wherein the ABR stream comprises an audio track and a plurality of video tracks (see at least ¶ [0040]-[0042]).

Regarding claim 19, Bar Yanai teaches the machine-readable medium of claim 16.  In addition, Bar Yanai teaches wherein the ABR stream is encrypted using a HTTPS encryption protocol (see at least ¶ [0052]) protocol or a QUIC protocol (see at least ¶ [0096]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 8, 9, 13, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar Yanai as applied to claims 1, 11, 16, and 19 above, in view of US 2002/0010797 A1 by Moulton.
Regarding claim 8, Bar Yanai teaches the method of claim 1.  

In the same field of endeavor, Moulton teaches wherein the size-matching criterion is based on a size of an overhead portion of the respective one of the sequence of traffic volumes (see at least ¶ [0041]). 
It would have been obvious to one having one having ordinary skill in the art before the effective filing date to modify the criterion of Bar Yanai with the criterion taught by Moulton in order to solve the problem of how to effectively transmit data between locations without having to transmit the entire body of the data itself (Moulton ¶ [0085]).

Regarding claim 9, Bar Yanai in view of Moulton teaches the method of claim 8.  In the obvious combination, Moulton teaches wherein the size of the overhead portion is determined at least in part by an encryption protocol (see at least ¶ [0081]). 
It would have been obvious to one having one having ordinary skill in the art before the effective filing date to modify the criterion of Bar Yanai with the criterion taught by Moulton in order to solve the problem of how to effectively transmit data between locations without having to transmit the entire body of the data itself (Moulton ¶ [0085]).

Regarding claim 13, Bar Yanai teaches the device of claim 11.
However, Bar Yanai does not appear to specifically teach wherein the size-matching criterion is based on a size of an overhead portion of the respective one of the sequence of traffic volumes.
wherein the size-matching criterion is based on a size of an overhead portion of the respective one of the sequence of traffic volumes (see at least ¶ [0041]). 
It would have been obvious to one having one having ordinary skill in the art before the effective filing date to modify the criterion of Bar Yanai with the criterion taught by Moulton in order to solve the problem of how to effectively transmit data between locations without having to transmit the entire body of the data itself (Moulton ¶ [0085]).

Regarding claim 14, Bar Yanai in view of Moulton teaches the device of claim 13.  In the obvious combination, Moulton teaches wherein the size of the overhead portion is determined at least in part by an encryption protocol used to encrypt the audio/video stream (see at least ¶ [0081]). 
It would have been obvious to one having one having ordinary skill in the art before the effective filing date to modify the criterion of Bar Yanai with the criterion taught by Moulton in order to solve the problem of how to effectively transmit data between locations without having to transmit the entire body of the data itself (Moulton ¶ [0085]).

Regarding claim 15, Bar Yanai in view of Moulton teaches the device of claim 14.  In addition, Bar Yanai teaches wherein the encryption protocol comprises one of a HTTPS protocol (see at least ¶ [0052]) protocol or a QUIC protocol (see at least ¶ [0096]).

Regarding claim 20, Bar Yanai teaches the machine-readable medium of claim 19.  
However, Bar Yanai does not appear to specifically teach wherein the size-matching criterion is based on a size of an overhead portion of the respective one of the sequence of traffic volumes.
wherein the size-matching criterion is based on a size of an overhead portion of the respective one of the sequence of traffic volumes (see at least ¶ [0041]). 
It would have been obvious to one having one having ordinary skill in the art before the effective filing date to modify the criterion of Bar Yanai with the criterion taught by Moulton in order to solve the problem of how to effectively transmit data between locations without having to transmit the entire body of the data itself (Moulton ¶ [0085]).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/NATASHA W COSME/Primary Examiner, Art Unit 2465